Name: Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries
 Type: Regulation
 Subject Matter: European construction;  fisheries;  international affairs;  world organisations
 Date Published: nan

 30.12.1978 EN Official Journal of the European Communities L 378/1 COUNCIL REGULATION (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community has participated in negotiations for a new International Fisheries Convention for the Northwest Atlantic area; Whereas the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries signed on 24 October 1978 should be concluded by the Community, HAS ADOPTED THIS REGULATION: Article 1 The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries is hereby approved on behalf of the Community. The text of the Convention is annexed to this Regulation. Article 2 The President of the Council shall deposit the instrument of approval with the Government of Canada in accordance with Article XXII of the Convention (2). Article 3 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1978. For the Council The President H.-D. GENSCHER (1) Opinion delivered on 15 December 1978 (not yet published in the Official Journal). (2) The date of the entry into force of the Convention will be published in the Official Journal of the European Communities by the General Secretariat of the Council.